DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 10-12 is/are objected to because of the following informalities:
At line 13 of claim 10, “enables deformation” should be replaced with “enables the deformation”.
At line 13 of claim 10, “toward the” should be replaced with “toward a”.
At line 14 of claim 10, “toward the” should be replaced with “toward a”.
At line 18 of claim 10, “the outside of the vehicle” should be replaced with “an outside of the vehicle" or "the vehicle outer side” (if the same side as lines 14-15 is being referenced).
At line 7 of claim 11, “it” should be replaced with “the deformation”.
At line 2 of claim 12, “the direction” should be replaced with “a direction”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In regards to claim 10, “at least one support element enables deformation of the hinge substructure in a first direction” renders the limitations indefinite.  It is unclear how a structure specifically a limit stop area that may not contact the hinge substructure if it were to bend in the first direction “enables” the bending/deformation.  While an applied bending force, a hinge substructure stiffness or a weakening structure (if any) of the hinge substructure may be said to “enable” the deformation, a surface or element which remains out of contact with the hinge substructure does not appear to be capable of enabling deformation.  Furthermore, examiner notes that “enabling (or allowing) deformation” versus “limits deformation” are relative terminologies that in a broad sense may be said to encompass the same scope of deformation (e.g. ‘enabling deformation up to 10 degrees’ and ‘limiting deformation to 10 degrees’ cover the same range of deformation).  While no specific language is being recommended, it would be more appropriate to say that the at least one support element limits deformation of the hinge substructure in only the second direction and does not preclude deformation of the hinge substructure in the first direction via the limit stop area.  Examiner suggests a careful revision to not include new matter, further examiner cautions against usage of unsupported negative limitations.
In regards to claims 10, 13, 15 and 16, the terminology “and/or” renders the limitations indefinite as it is unclear if the combination or alternative of the limitations are required and it makes it unclear if some structure is positively recited.

In regards to claim 12, “aligned….at least in areas” renders the limitations indefinite as it is unclear how an element formed as a plate is aligned in a direction of the pivoting axis at least in areas.
Regarding claim 13, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young et al. (US Publication 2016/0186472).

a hinge substructure (190), which can be attached to a body component (110 and/or 112) of the motor vehicle (Reference is made to Paragraph 0019), and having a hinge upper part (182), which can be attached to the engine hood, wherein the hinge upper part is retained on the hinge substructure so as to pivot about a pivoting axis (Reference is made to Figures 2 and 4-6),
wherein the hinge assembly comprises at least one support element (160; Reference is made to Figures 1-2 and Paragraph 0017), wherein the at least one support element does not preclude deformation of the hinge substructure in a first direction in that the hinge substructure can be moved away from a limit stop area (side of 160 facing 190) of the at least one support element, wherein the at least one support element limits deformation of the hinge substructure in a second direction, which is opposite the first direction, by means of the limit stop area (Reference is made to Figures 2 and 4-6),
such that, in an installation position of the hinge assembly, the at least one support element does not preclude deformation of the hinge substructure toward the vehicle inner side, wherein, in the installation position, the deformation of the hinge substructure toward the vehicle outer side is limited by the at least one support element,
wherein the at least one support element is connected to the hinge substructure and/or to the body component and/or to a further body component in an attachment 
wherein the hinge substructure is formed as a hinge lower part of a single-pivot hinge or comprises a hinge base body, which can be attached to the body component of the motor vehicle, and at least one intermediate link, which is connected so as to pivot with the hinge base body on one side and connected so as to pivot with the hinge upper part on the other side (Reference is made to Figures 1-2 and 4-6),
wherein the at least one support element does not preclude the deformation of the at least one intermediate link in the first direction and limits it in the second direction by means of the limit stop area;
wherein the at least one support element is formed as a plate, which is aligned in the direction of the pivoting axis, at least in areas (Examiner notes that the limitation is broadly recited and contains indefinite issues; however, as best understood, the limitations appear to be covered by Young et al.);
wherein the at least one support element, which is particularly equipped with corrosion protection, and which is connected to the body component and/or the further body component, along with the limit stop area fits closely with the hinge substructure, particularly under pretension;
wherein the at least one support element comprises a metallic base body, which is provided with a panel attached to the base body in the limit stop area, said panel fitting closely with the hinge substructure (Reference is made to Figures 1-2);
wherein the at least one support element is formed as a single piece with the hinge substructure and/or with the body component and/or is connected with the hinge .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al.
In regards to claim(s) 15, Young et al. discloses the claimed limitations excluding wherein the panel is formed as a cover formed from at least one plastic and/or at least the base body of the at least one support element is formed as a single part with the hinge substructure and/or with the body component.
It would have been obvious to one having ordinary skill in the art before the effective filing date to form at least the base body of the at least one support element as a single part with the hinge substructure and/or with the body component, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Examiner additionally notes that “formed as a single part” does not preclude subcomponents connected together to make up a larger “single part” or assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616